Citation Nr: 9912098	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
June 1995. 

During the course of this appeal, the veteran perfected the 
issues of entitlement to service connection for a left wrist 
disorder and a cervical spine disorder with headaches.  In a 
February 1997 rating determination, the Los Angeles 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for residuals of left wrist injury 
and a cervical strain with headaches.  This action 
constitutes a full grant of the benefits sought with regard 
to these issues.  As such, these issues are no longer before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).


REMAND

A review of the record demonstrates that service connection 
is presently in effect for lumbosacral strain, which has been 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5295.

At the time of his January 1997 hearing, the veteran 
testified that he had constant pain in his lower back and 
that certain motions of the spine increased the pain.  He 
also reported having back stiffness in the morning.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's increased rating 
claim.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

While the veteran was afforded a VA examination in September 
1995, the information received as a result of these 
examinations is not sufficiently detailed for determining 
whether an increased evaluation is warranted under §§ 4.40 or 
4.45.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
low back disorder since September 1995.  
After having received proper 
authorization from the veteran, the RO 
should obtain copies of any records that 
are not already part of the claims file 
and associate them with the claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
low back to determine the nature and 
severity of his service-connected 
lumbosacral strain.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the low back 
and lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected lumbosacral strain.  The 
examiner is also requested to render an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner is further 
requested to indicate the presence or 
absence of the following:  muscle spasm 
on extreme forward bending; unilateral 
loss of lateral spine motion in standing 
position; listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space; or some of the above with 
abnormal mobility on forced motion. 

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected lumbosacral strain?

	(b) Does the service-connected 
lumbosacral strain cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
lumbosacral strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
lumbosacral strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral strain.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, including if the requested 
examinations do not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
should be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for lumbosacral 
strain.  The RO review should include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









